MAINE SUPREME JUDICIAL COURT                                                   Reporter of Decisions
Decision:  2020 ME 12
Docket:    Kno-18-138
Argued:    February 7, 2019
Reargued:  June 26, 2019
Decided:   January 28, 2020

Panel:       SAUFLEY, C.J., and ALEXANDER, MEAD, GORMAN, JABAR, HUMPHREY, and
             CLIFFORD, JJ.
Majority:    SAUFLEY, C.J., and ALEXANDER, MEAD, GORMAN, JABAR, HUMPHREY, and
             CLIFFORD, JJ.
Concurrence: CLIFFORD and ALEXANDER, JJ.



                                       STATE OF MAINE

                                                 v.

                                    RANDALL J. WEDDLE


JABAR, J.

         [¶1] Randall J. Weddle appeals from a judgment of conviction entered by

the trial court (Knox County, Stokes, J.) as a result of a jury verdict finding him

guilty of two counts of manslaughter (Class A), 17-A M.R.S. § 203(1)(A) (2018),

two counts of causing a death while operating under the influence (Class B),

29-A M.R.S. § 2411(1-A)(D)(1-A) (2018), and other related charges.1 Weddle




   1 Weddle was also convicted of one count of causing injury while operating under the influence

(Class C), 29-A M.R.S. § 2411(1-A)(D)(1) (2018), one count of aggravated driving to endanger
(Class C), 29-A M.R.S. § 2413(1-A) (2018), one count of driving to endanger (Class E), 29-A M.R.S.
§ 2413(1) (2018), and eight counts of violations of commercial motor carrier operator rules (Class E),
29-A M.R.S. § 558-A(1)(A) (2018).
2

contends that the court erred when it denied his motion to suppress the results

of a warrantless blood draw taken at the scene of a fatal motor vehicle accident.2

        [¶2] Specifically, Weddle argues that 29-A M.R.S. § 2522(2) (2018),

which directs law enforcement officers to test the blood of all drivers involved

in a fatal, or likely fatal, motor vehicle accident is unconstitutional on its face

because it purports to authorize unreasonable searches and seizures in the

absence of probable cause, which is inherently unreasonable and therefore in

violation of the Fourth Amendment to the United States Constitution. Although

we now agree that section 2522(2) violates the Fourth Amendment and is

unconstitutional on its face, we affirm the trial court’s denial of Weddle’s

motion to suppress because we conclude, in the unique circumstances

presented by this case, that the “good faith” exception to the exclusionary rule



    2
    Weddle makes two other assertions of error. Although we find these challenges unpersuasive,
we address them briefly.

   First, the trial court acted within its discretion by admitting the documents signed by Weddle and
found in his truck as admissions of an opposing party because Weddle was required by law to create
the documents as a record of his duty status and retain the documents for inspection. See
Guardianship of David P., 2018 ME 151, ¶ 6, 196 A.3d 896; State v. Tompkins, 431 A.2d 619, 620
(Me. 1981); M.R. Evid. 801(d)(2)(A)-(B); 49 C.F.R. §§ 395.8(k)(1), (2), 395.11(c)-(g) (2018)
(requiring a logbook and supporting documents).

   Second, the trial court correctly denied Weddle’s motion for judgment of acquittal because there
was sufficient evidence, viewed in the light most favorable to the State, to support the jury’s finding
that he was guilty of reporting a false duty status in his logbook tracking his hours of operation. See
State v. Adams, 2015 ME 30, ¶ 19, 113 A.3d 583; 49 C.F.R. § 395.8(e)(1) (2018) (“No driver or motor
carrier may make a false report in connection with a duty status.”).
                                                                             3

applies to the otherwise unconstitutional search. Accordingly, we affirm the

judgment.

                              I. BACKGROUND

A.    Facts

      [¶3] The following facts were found by the suppression court and are

supported by competent evidence in the record. See State v. Turner, 2017 ME

185, ¶ 2, 169 A.3d 931.      On March 18, 2016, law enforcement officers,

firefighters, and medical rescue personnel responded to a major motor vehicle

accident on Route 17 in Washington, Maine.          When they arrived, first

responders were faced with an accident scene that involved five vehicles, one

of which was engulfed in flames. There were “numerous occupants [of those

vehicles] potentially in need of medical care,” and two drivers who appeared to

be dead. A large tractor trailer was upside down in a ditch alongside Route 17,

with its load of lumber strewn across the road and into the ditch. The operator

of the tractor trailer, Weddle, was “pinned inside the cab and needed to be

extricated.”

      [¶4] In addition to the accident and its aftermath, the first responders

were also faced with the closure of Route 17—the major road between Augusta

and Rockland—which “required the management and redirection of a
4

significant flow of traffic travelling east and west at rush hour.” In short, the

accident scene was “chaotic, confusing, intense and large.”

      [¶5] A sergeant with the Knox County Sheriff’s Department, believing

that Weddle may have been responsible for the accident, “decided that it was

necessary to preserve any evidence by taking a blood sample from [Weddle].”

Prior to the blood draw, the officer did not have information that caused him to

believe that there was probable cause to believe that Weddle had been under

the influence of alcohol or drugs at the time of the accident. Instead, the officer

relied solely upon his knowledge and understanding of Maine’s mandatory

blood draw statute. See 29-A M.R.S. § 2522(2). A second officer of the Knox

County Sheriff’s Department also testified that he did not believe that he had

probable cause to believe that Weddle was operating while impaired.

      [¶6]   It took approximately an hour to extricate Weddle from his

overturned truck. Once extricated, Weddle was immediately placed on a

backboard for transport to a hospital via helicopter. While medical personnel

were preparing Weddle for transport, the Knox County officer directed an EMT

to take a sample of Weddle’s blood. At no time before the sample was taken did

the officer request a warrant, attempt to gather information regarding

Weddle’s state of sobriety, or attempt to obtain Weddle’s consent.
                                                                              5

      [¶7] Several hours later, while Weddle was being treated at the hospital,

he consented to law enforcement officers obtaining a second sample of blood

from some that had been drawn by hospital personnel. The results of the

hospital sample showed a blood-alcohol content of .07 grams of alcohol per

100 milliliters of blood. Several days after the accident, during a vehicle

autopsy on Weddle’s truck, law enforcement officers discovered a

three-quarters-full bottle of Crown Royal whiskey and a shot glass in the cab of

the truck.

B.    Procedure

      [¶8] In April 2016, Weddle was charged by complaint with two counts of

manslaughter and two counts of causing a death while operating under the

influence, and a warrant was issued for his arrest. Weddle was subsequently

charged by indictment with two counts of manslaughter (Class A), 17-A M.R.S.

§ 203(1)(A), two counts of causing a death while operating under the influence

(Class B), 29-A M.R.S. § 2411(1-A)(D)(1-A), one count of causing injury while

operating under the influence (Class C), 29-A M.R.S. § 2411(1-A)(D)(1) (2018),

one count of aggravated driving to endanger (Class C), 29-A M.R.S. § 2413(1-A)

(2018), one count of driving to endanger (Class E), 29-A M.R.S. § 2413(1)

(2018), and eight counts of violations of commercial motor carrier operator
6

rules (Class E), 29-A M.R.S. § 558-A(1)(A) (2018): operating with impaired

ability or alertness, operating with a detectable presence of alcohol, possession

or use of alcohol while on duty, and five counts of making a false report in

connection with a duty status.

         [¶9] Weddle pleaded not guilty and moved to suppress the results of the

blood draw taken at the accident scene.3 The trial court denied the motion. A

five-day jury trial was held in January 2018, following which the jury returned

a verdict of guilty on all counts. The trial court sentenced Weddle to thirty

years’ incarceration, with all but twenty-five years suspended, and four years’

probation after release, and imposed a fine. Weddle timely appealed. See

15 M.R.S. § 2115 (2018); M.R. App. P. 2B(b)(1).

                                        II. DISCUSSION

A.       Title 29-A M.R.S. § 2522

         [¶10] On appeal, Weddle’s main argument is that 29-A M.R.S. § 2522 is

unconstitutional and that the motion court erred by denying his motion to

suppress the results of the warrantless blood draw taken in accordance with

that statute.


     3Weddle also moved to suppress the results of the vehicle search, medical records, and
statements made to police officers while he was being treated at the hospital. The trial court denied
these motions and Weddle does not appeal from those denials.
                                                                               7

      [¶11] Section 2522(1) requires every driver involved in a fatal, or likely

fatal, motor vehicle accident to “submit” to testing that will allow the State to

determine if there was alcohol or drugs in his or her system at the time of the

accident:

      1. Mandatory submission to test. If there is probable cause to
      believe that death has occurred or will occur as a result of an
      accident, an operator of a motor vehicle involved in the motor
      vehicle accident shall submit to a chemical test, as defined in
      section 2401, subsection 3, to determine an alcohol level or the
      presence of a drug or drug metabolite in the same manner as for
      OUI.

Although a “chemical test” is defined as “a test or tests used to determine

alcohol level or the presence of a drug or drug metabolite by analysis of blood,

breath, or urine,” 29-A M.R.S. § 2401(3) (2018), section 2522(2) explicitly

directs that law enforcement officers “shall cause a blood test to be

administered”:

      2. Administration of test. The investigating law enforcement
      officer shall cause a blood test to be administered to the operator
      of the motor vehicle as soon as practicable following the accident
      and may also cause a breath test or another chemical test to be
      administered if the officer determines appropriate. The operator
      shall submit to and complete all tests administered . . . .

Finally, the statute provides that the result of a test taken pursuant to section

2522(1)—blood, breath, or urine—may be admissible in a subsequent

prosecution:
8

      3. Admissibility of test results. The result of a test is admissible
      at trial if the court, after reviewing all the evidence, whether
      gathered prior to, during or after the test, is satisfied that probable
      cause exists, independent of the test result, to believe that the
      operator was under the influence of intoxicants at the time of the
      accident.

29-A M.R.S. § 2522(3) (2018).

      [¶12] We review the constitutionality of a statute de novo as a matter of

law. See State v. Nisbet, 2018 ME 113, ¶ 16, 191 A.3d 359. To establish that the

statute is unconstitutional on its face, it is Weddle’s burden to show that there

are “no circumstances in which it would be valid.” Conlogue v. Conlogue, 2006

ME 12, ¶ 5, 890 A.2d 691; see Bouchard v. Dep’t of Pub. Safety, 2015 ME 50, ¶ 8,

115 A.3d 92. It is a “heavy burden . . . since all acts of the Legislature are

presumed constitutional.” Bouchard, 2015 ME 50, ¶ 8, 115 A.3d 92 (quotation

marks omitted).

      [¶13] If probable cause were present here before the blood draw, in what

were clearly exigent circumstances, or if the special needs doctrine applied, see

infra ¶¶ 16-21, then we could avoid the constitutional issue and uphold the

motion justice’s denial of the motion to suppress on other grounds. See, e.g.,

State v. Christen, 1997 ME 213, ¶ 8, 704 A.2d 335 (explaining that we “avoid

expressing opinion on constitutional law whenever a nonconstitutional

resolution of the issues renders a constitutional ruling unnecessary”)
                                                                                      9

(quotation marks omitted). However, we must decide the case before us, and

the record definitively forecloses the application of the special needs doctrine

and the existence of probable cause prior to the blood draw. Therefore, we

must focus on the facial constitutionality of section 2522, which mandates the

drawing of blood without any requirement of probable cause before the blood

draw.

B.      Absence of Probable Cause

        [¶14] There is hardly a principle of constitutional law more firmly

entrenched than the requirement that law enforcement officers may conduct a

search only when they have probable cause to believe that a crime has been

committed. See, e.g., State v. Martin, 2015 ME 91, ¶ 8, 120 A.3d 113 (stating that

a warrantless search is not unreasonable “if it is supported by probable cause

and exigent circumstances exist”) (quotation marks omitted); Chambers v.

Maroney, 399 U.S. 42, 51 (1970) (“In enforcing the Fourth Amendment’s

prohibition against unreasonable searches and seizures, the [Supreme] Court

has insisted upon probable cause as a minimum requirement for a reasonable

search permitted by the Constitution.”); United States v. Place, 660 F.2d 44, 47

(2d Cir. 1981) (“Even in those rare instances where warrantless seizures are

permitted . . . the police must still have probable cause . . . .”); Fisher v. Volz, 496
10

F.2d 333, 339 (3d Cir. 1974) (“Of course, the Supreme Court has recognized

exceptions to the requirement of a search warrant, but the Court has been quite

clear that these exceptions, based upon exigent circumstances, do not dispense

with the requirement of probable cause.”) (quotation marks omitted); People v.

Scott, 227 P.3d 894, 898 (Colo. 2010) (explaining that “[o]f course, probable

cause cannot be established after the search”). We could not find any case that

allowed probable cause to be established after the search or seizure.

      [¶15] All evidence of Weddle’s possible intoxication—the bottle of

whiskey, subsequent blood test results, and the testimony of eyewitnesses—

was gathered after Weddle’s blood was drawn and cannot be used to justify the

search. This evidence obtained after the blood draw was the basis for the

motion court’s denial of Weddle’s second motion to suppress.

C.    Special Needs Doctrine

      [¶16] The only exception to the warrant requirement that contemplates

a search in the absence of the constitutional requirement of probable cause is

the special needs doctrine. The special needs doctrine refers to “special needs,

beyond the normal need for law enforcement, [that] make the warrant and

probable-cause requirement impracticable.” New Jersey v. T.L.O., 469 U.S. 325,

351 (1985) (Blackmun, J., concurring).
                                                                               11

        [¶17] The most important aspect of the doctrine “lies in the nature of the

‘special need’ asserted as justification for the warrantless search[].” Ferguson

v. City of Charleston, 532 U.S. 67, 79 (2001). In Skinner v. Railway Labor

Executives’ Association, 489 U.S. 602, 620 (1989), where a railroad regulation

required the testing of railroad employees’ blood following serious train

accidents, it was the “[g]overnment’s interest in regulating the conduct of

railroad employees to ensure safety . . . [that] present[ed] ‘special needs’

beyond normal law enforcement . . . [and] justif[ied] departure[] from the usual

warrant and probable-cause requirements” (quotation marks omitted). The

regulation was promulgated “not to assist in the prosecution of employees, but

rather to prevent accidents and casualties from railroad operations that result

in impairment of employees by alcohol or drugs.” Id. at 620-21 (quotation

marks omitted). The Skinner decision, which we relied on in the 2007 Cormier

decision,4 included no discussion indicating that the results from those blood

tests were used for law enforcement purposes. Id. at 606-07, 610-11, 620-21.

The only consequences flowing from the results of the blood tests that the

Supreme Court was aware of were related to disciplinary proceedings, and the

primary purpose of the tests was to dissuade the use of intoxicants by railroad


  4   See infra ¶¶ 22-26.
12

employees. Id. at 610-11, 620-21 (“The [Federal Railroad Administration] has

prescribed toxicological tests, not to assist in the prosecution of employees, but

rather to prevent accidents and casualties in railroad operations that result

from impairment of employees by alcohol or drugs.”) (quotation marks

omitted).

      [¶18] In contrast, in Ferguson v. City of Charleston, decided after Skinner,

the Supreme Court held that a state hospital policy requiring the diagnostic

testing of pregnant women meeting certain criteria, such as history of drug

abuse, could not be justified by the special needs exception because the results

of the warrantless blood tests were frequently handed over to law enforcement.

532 U.S. at 84-86. “While the ultimate goal of the program may well have been

to get the women in question into substance abuse treatment and off of drugs,

the immediate objective of the searches was to generate evidence for law

enforcement purposes in order to reach that goal.” Id. at 82-83 (emphasis in

original). As the Supreme Court explained, the “stark and unique fact that

characterizes [Ferguson] is that [the policy] was designed to obtain evidence of

criminal conduct by the tested patients that would be turned over to the police

and that could be admissible in subsequent criminal prosecutions.” Id. at 85-86.
                                                                                 13

      [¶19] The warrantless blood draw mandated by section 2522(2), much

like the hospital policy in Ferguson, has a clear law enforcement purpose. The

statute requires that law enforcement “shall cause” the administration of a

blood test and describes when the results from those tests are admissible at

trial. See 29-A M.R.S. § 2522(2), (3). While “[t]he threat of law enforcement

may ultimately have been intended as a means to an end”—addressing the

problem of intoxicated driving—“the immediate objective of the search[] [is] to

generate evidence for law enforcement purposes in order to reach that goal.”

Ferguson, 532 U.S. at 83-84 (emphasis in original).

      [¶20] Neither the “magnitude of the drunken driving problem [n]or the

State[’s] interest in eradicating it,” Missouri v. McNeely, 569 U.S. 141, 160 (2013)

(quotation marks omitted), is disputed. Nor do we minimize the challenges

facing law enforcement at the scene of a fatal or potentially fatal accident scene.

Nevertheless, “the general importance of the government’s interest in this area

does not justify departing from the warrant requirement . . . .” Id. Nor does “the

fact that people are accorded less privacy in automobiles because of the

compelling governmental need for regulation . . . diminish a motorist’s privacy

interest in preventing an agent of the government from piercing his skin.” Id.

at 159 (alterations omitted) (quotation marks omitted).
14

      [¶21] Section 2522 does not advance a “‘special need’ . . . divorced from

the State’s general interest in law enforcement” that justifies a departure from

the Fourth Amendment’s requirements of a warrant and individualized

suspicion. Ferguson, 532 U.S. at 79. “[G]iven the extensive involvement of law

enforcement officials at every stage,” section 2522 “does not fit within the

closely guarded category of ‘special needs,’” id. at 84, and the statute cannot be

constitutionally sustained on that basis.

D.    State v. Cormier

      [¶22] In a 2007 decision, State v. Cormier, we upheld the constitutionality

of a warrantless blood draw taken pursuant to section 2522, notwithstanding

the absence of probable cause at the time of the search and despite an

acknowledgment that none of the traditional exceptions to the warrant

requirement applied. 2007 ME 112, ¶ 18, 928 A.2d 753.

      [¶23] As to the probable cause requirement, we opined that the statute

allowed for a determination of previously existing probable cause after the

search, rather than before, when “but for the exigencies at the scene of the

collision, probable cause for the test would have been discovered” and “the test

would have been administered based on the probable cause established by this

independent lawfully obtained information.” Id. ¶ 26. As to the requirement of
                                                                                                  15

a warrant or the application of an exception to the warrant requirement, we

determined that a combination of the exigent circumstances present at the

scene of a fatal accident and the inevitable discovery doctrine5 rendered a

warrantless blood draw reasonable in the narrow circumstances contemplated

by section 2522. Id. ¶¶ 20-27. As an alternative, we also held that “[t]he State’s

special needs, separate from the general purpose of law enforcement, justify an

exception to the warrant requirement in these circumstances.”6 Id. ¶ 36.

       [¶24] Two dissenting justices, however, took the position that section

2522 is unconstitutional on its face. Id. ¶ 59 (Levy, J., dissenting). In the

dissenting justices’ view, the application of a “new theory” combining exigent

circumstances and inevitable discovery could not salvage section 2522. Id.

¶ 53. Specifically, the dissent noted that the inevitable discovery rule was not

applicable as it “is physically impossible for the same sample to be

subsequently and inevitably discovered later in time because of the effect that


   5 The inevitable discovery doctrine is an exception to the exclusionary rule that allows for the
“admission of evidence obtained without a warrant if (1) the evidence could also have been gained
lawfully from information that is truly independent from the warrantless search, and (2) the evidence
inevitably would have been discovered by such lawful means.” State v. Cormier, 2007 ME 112, ¶ 17,
928 A.2d 753; see also State v. St. Yves, 2000 ME 97, ¶ 18 & n.7, 751 A.2d 1018.
   6 Also based on the special needs exception, we have previously upheld the constitutionality of

section 2522’s predecessor, 29 M.R.S.A. § 1312(8), (11), repealed by 1993 P.L. c. 683. See State v.
Roche, 681 A.2d 472, 475 (Me. 1996); see also State v. Bento, 600 A.2d 1094, 1096-97 (Me. 1991)
(holding that section 1312 does not require probable cause of intoxication prior to the blood draw,
only before admittance at trial, but declining to reach the constitutionality of the statute).
16

the passage of time has on an operator’s blood-alcohol content,” and that the

exigent circumstances exception to the warrant requirement applies only when

there “is adequate probable cause for the seizure and insufficient time for the

police to obtain a warrant.” Id. ¶¶ 55, 57 (quotation marks omitted). The

dissenting justices also concluded that the primary purpose of section 2522

was clearly to gather evidence for law enforcement purposes; a purpose that is

at odds with the requirements of the special needs exception. Id. ¶ 52.

      [¶25] For clarification, we note that Cormier did not apply the traditional

exigent circumstances exception, which requires both exigent circumstances

and probable cause prior to the warrantless search or seizure. See id. ¶ 18 (“We

recognize that a search authorized by section 2522 does not fall neatly into

either of these exceptions. . . . The exigent circumstances exception is ordinarily

applicable to a search conducted after determining the existence of probable

cause but before a warrant can be obtained.”).           Rather, in Cormier we

acknowledged that, in crafting section 2522, the Legislature had determined

that a fatal accident presented circumstances requiring immediate blood

testing “without the ordinary pause to collect evidence relevant to whether

alcohol or drugs might have impaired the driver” necessary to establish

probable cause. Id. ¶ 20.
                                                                              17

        [¶26] As Weddle argues, in the years since Cormier was decided, the

United States Supreme Court has issued several decisions providing further

guidance on the use of warrantless blood tests. See e.g., Birchfield v. North

Dakota, --- U.S. ---, 136 S. Ct. 2160 (2016); McNeely, 569 U.S. 141 (2013). These

decisions highlight the important privacy interest that a person holds in his or

her blood and, based on those decisions, we take this opportunity to revisit our

decision in Cormier. In doing so, we conclude that the approach taken in

Cormier is no longer viable and does not reflect the “most personal and

deep-rooted expectations of privacy” that a person holds in preventing the

government from “intru[ding] beneath [his] skin and into his veins to obtain a

sample of his blood for use as evidence in a criminal investigation,” McNeely,

569 U.S. at 148 (quotation marks omitted). Notwithstanding the Legislature’s

recognition of a serious law enforcement problem, the statute runs afoul of the

U.S. Constitution. There is no way to avoid addressing the constitutionality of

2522.

E.      Constitutionality of Maine’s Mandatory Blood Test Statute

        [¶27] In this case, the Knox County officer obtained a sample of Weddle’s

blood in accordance with section 2522(2). There is no dispute that prior to the

blood draw, the officer did not request or obtain a warrant for the blood test
18

taken at the scene of the accident, did not obtain Weddle’s consent for that

blood test, and did not have probable cause to believe that Weddle was under

the influence at the time of accident. In determining that the results of the blood

test taken at the scene of the accident were admissible, the motion court found

that the law enforcement officer acted pursuant to section 2522 and that 2522

was constitutional.

      [¶28] Section 2522(3) authorizes the establishment of probable cause

that “existed” at the time of the blood draw after the fact; that is, after the blood

draw had already been conducted. As a result, we conclude that section 2522

cannot be constitutionally sustained because it allows a search in the form of

an intrusive, nonconsensual blood draw in the absence of probable cause—

determined before the search is conducted. The specific blood draw in this case

taken pursuant to 2522 requires the same conclusion.

      [¶29]     We conclude that 29-A M.R.S. §§ 2522(2) and (3) are

unconstitutional. The statute does not require that law enforcement have

consent or probable cause to believe that a driver is impaired before drawing a

person’s blood.       Moreover, the statute is clearly intertwined with law

enforcement purposes, making the special needs doctrine inapplicable. To the
                                                                             19

extent that this opinion conflicts with the Cormier decision, Cormier is

overruled.

      [¶30] Weddle’s blood was taken without a warrant, without his consent,

and without probable cause to believe that he was impaired by alcohol at the

time his blood was drawn. No exception to the Fourth Amendment’s warrant

requirement applies. Therefore, the warrantless blood draw performed at the

scene of the accident pursuant to 29-A M.R.S. § 2522 violated Weddle’s Fourth

Amendment right to be free from unreasonable searches and seizures.

F.    The Exclusionary Rule and the Good Faith Exception

      [¶31] Because we hold that Weddle’s Fourth Amendment rights were

violated by the blood draw at the scene of the accident, we must determine

what the appropriate remedy is. Generally, “[w]hen evidence is obtained in

violation of the Fourth Amendment, the judicially developed exclusionary rule

usually precludes its use in a criminal proceeding against the victim of the

illegal search and seizure.” Illinois v. Krull, 480 U.S. 340, 347 (1987).

      [¶32] The purpose of the exclusionary rule is “to deter future unlawful

police conduct and thereby effectuate the guarantee of the Fourth Amendment

against unreasonable searches and seizures.” United States v. Calandra, 414 U.S.

338, 347 (1974). The rule “is neither intended nor able to cure the invasion of
20

the defendant’s rights which he has already suffered.” United States v. Leon, 468

U.S. 897, 906 (1984) (quotation marks omitted). Instead, the rule acts as a

remedial device that “safeguard[s] Fourth Amendment rights generally

through its deterrent effect, rather than [as] a personal constitutional right of

the party aggrieved.” Calandra, 414 U.S. at 348. “As with any remedial device,

application of the exclusionary rule properly has been restricted to those

situations in which its remedial purpose is effectively advanced.” Krull, 480 U.S.

at 347.

      [¶33] In determining whether the purposes of the exclusionary rule

would be served in a specific case, the Supreme Court has “examined whether

the rule’s deterrent effect will be achieved” and “weigh[s] the likelihood of such

deterrence against the costs of withholding reliable information from the

truth-seeking process.” Id. The Supreme Court has stated that

      because the purpose of the exclusionary rule is to deter police
      officers from violating the Fourth Amendment, evidence should be
      suppressed only if it can be said that the law enforcement officer
      had knowledge, or may properly be charged with knowledge, that
      the search was unconstitutional under the Fourth Amendment.
      Where the officer's conduct is objectively reasonable . . . excluding
      the evidence will not further the ends of the exclusionary rule in
      any appreciable way; for it is painfully apparent that the officer is
      acting as a reasonable officer would and should act in similar
      circumstances. Excluding the evidence can in no way affect his
      future conduct unless it is to make him less willing to do his duty.
                                                                                 21

Id. at 348-49 (alterations omitted) (quotation marks omitted). Thus, some

jurisdictions have recognized a good faith exception to the exclusionary rule,

by which the results of an illegal search are nonetheless admissible at trial

because the purpose of the exclusionary rule would not be served by the

exclusion of that evidence—i.e., when the evidence was obtained “in the

reasonable good-faith belief that a search or seizure was in accord with the

Fourth Amendment.” Leon, 468 U.S. at 909 (quotation marks omitted).

      [¶34] In Maine, we have not previously adopted the good faith exception

to the exclusionary rule, but we have acknowledged the Supreme Court’s and

other jurisdictions’ application of the exception in various contexts. See e.g.,

State v. Nunez, 2016 ME 185, ¶¶ 1 n.1, 16-17 & n.8, 153 A.3d 84; State v.

Estabrook, 2007 ME 130, ¶ 1, 932 A.2d 549. In many instances, the good faith

exception has been applied when an officer, acting in good faith, relies upon a

search warrant that is faulty for some reason not apparent to the officer. See,

e.g., Leon, 468 U.S. at 920-21. However, the Supreme Court has also applied the

good faith exception to situations where an officer has obtained evidence by

acting in “objectively reasonable reliance on a statute.” Krull, 480 U.S. at 349.

In such cases, “[u]nless a statute is clearly unconstitutional, an officer cannot be

expected to question the judgment of the legislature that passed the law,” and
22

application of the exclusionary rule would not serve its purpose of deterrence.

Id. at 349-50. “A statute cannot support objectively reasonable reliance if, in

passing the statute, the legislature wholly abandoned its responsibility to enact

constitutional laws. Nor can a law enforcement officer be said to have acted in

good-faith reliance upon a statute if its provisions are such that a reasonable

officer should have known that the statute was unconstitutional.” Id. at 355.

      [¶35] Accordingly, the good faith exception has been applied when a law

enforcement officer reasonably relies, in good faith, on a statute or common law

rule that the officer has no reason to believe was unconstitutional and which

has previously been declared constitutional by an appellate court with binding

authority. See Davis v. United States, 564 U.S. 229, 241 (2011) (“Evidence

obtained during a search conducted in reasonable reliance on binding

precedent is not subject to the exclusionary rule.”); State v. Ward, 604 N.W.2d

517, 525-31 (Wis. 2000) (applying the good faith exception when officers

executed a search pursuant to a no-knock police entry policy that had been

twice approved by the state’s highest court).

      [¶36]   Although we have not previously relied on the good faith

exception, we do so today because, in these unique circumstances, the

suppression of the results of the warrantless blood draw would not serve the
                                                                               23

purpose of the exclusionary rule. The officer who ordered Weddle’s blood draw

acted in good faith reliance on a statute blessed as constitutional as recently as

2007, Cormier, 2007 ME 112, ¶ 37, 928 A.2d 753, and whose predecessor

statute we also upheld in State v. Roche, 681 A.2d 472, 475 (Me. 1996). Further,

we note our own recent inability to reach a consensus on the handling of blood

draws, see State v. LeMeunier-Fitzgerald, 2018 ME 85, ¶¶ 33-46, 188 A.3d 183

(Gorman, J., dissenting); id. ¶¶ 47-56 (Jabar, J., dissenting); id. ¶¶ 57-60

(Hjelm, J., dissenting), and, as shown in the Concurring Opinion, the view that

section 2522 is constitutional still has some support, see Concurring Opinion

¶ 40. Given the unique fact pattern in this case, and the history of section 2522,

suppression would serve no purpose other than to “withhold[] reliable

information from the truth-seeking process” and punish an officer for

performing his duty. Krull, 480 U.S. at 347.

      [¶37] We therefore conclude, in this highly unusual and exceptional

circumstance, that the exclusionary rule does not prohibit the admission of the

results of the blood draw because the officer who ordered that draw reasonably

did so in good faith reliance on section 2522 and our prior decisions.
24

                               III. CONCLUSION

      [¶38] Although Weddle’s Fourth Amendment rights were violated by the

warrantless drawing of his blood at the scene of the fatal accident, the good

faith exception to the exclusionary rule applies. Accordingly, we conclude that

the trial court did not err by denying Weddle’s motion to suppress the results

of the blood test. See, e.g., State v. Watson, 2016 ME 176, ¶ 10, 152 A.3d 152

(stating that we may affirm the trial court on different grounds as a matter of

law); State v. Adams, 2015 ME 30, ¶ 15 n.4, 113 A.3d 583 (same).

      The entry is:

                  Judgment affirmed.




CLIFFORD, J., with whom ALEXANDER, J., joins, concurring.

      [¶39] I concur with the Court that the judgment of the trial court should

be affirmed, and that it can be affirmed pursuant to the good faith exception to

the warrant requirement.

      [¶40] I disagree with the Court, however, that 29-A M.R.S. § 2522 (2018)

is unconstitutional. I write separately because I conclude that, whether or not

there was probable cause to believe that other crimes had been committed, the

search here was reasonable for purposes of determining whether Weddle had
                                                                              25

been operating under the influence. In the extreme exigent circumstances that

existed in this case, the blood draw from Weddle without a warrant—when a

first responder had probable cause to believe that Weddle was under the

influence at the time of the blood draw but did not disclose that information to

law enforcement until after the blood draw—was objectively reasonable under

the Fourth Amendment. Therefore, the test results from that blood draw were

properly admitted as evidence against Weddle at his trial.

      [¶41]   Rigorous standards must be met before declaring a statute

unconstitutional on its face.    Guardianship of Chamberlain, 2015 ME 76,

¶¶ 8-10, 118 A.3d 229. “As the Supreme Court of the United States has stated,

‘facial challenges threaten to short circuit the democratic process by preventing

laws embodying the will of the people from being implemented in a manner

consistent with the Constitution.’” Id. ¶ 9 (quoting Wash. State Grange v. Wash.

State Republican Party, 552 U.S. 442, 451 (2008)). Because we pay deference

to the Legislature’s enactments, “a party mounting a facial challenge must

demonstrate that ‘no set of circumstances exists under which the [statute]

would be valid.’” Id. ¶ 10 (quoting United States v. Salerno, 481 U.S. 739, 745

(1987)). “Thus, a facial challenge will be considered only if there is a reasoned
26

argument that a challenged statute cannot be applied constitutionally on any

set of facts.” Id.

       [¶42] The statute at issue here, 29-A M.R.S. § 2522(1), provides, “If there

is probable cause to believe that death has occurred or will occur as a result of

an accident, an operator of a motor vehicle involved in the motor vehicle

accident shall submit to a chemical test . . . to determine an alcohol level or the

presence of a drug or drug metabolite in the same manner as for OUI.” Mindful

of the United States and Maine Constitutions’ prohibitions against

unreasonable searches, the Legislature provided protections for persons

searched: “The result of a test is admissible at trial if the court, after reviewing

all the evidence, whether gathered prior to, during or after the test, is satisfied

that probable cause exists, independent of the test result, to believe that the

operator was under the influence of intoxicants at the time of the accident.”

29-A M.R.S. § 2522(3).

       [¶43] In essence, section 2522 treats the circumstances as exigent in

those narrow cases where there is probable cause to believe that an accident

has resulted or will result in death. It authorizes law enforcement officers to

obtain drivers’ blood, with any evidence establishing probable cause for that

search to be collected before, during, or after the blood draw, so that the
                                                                                                       27

immediate priorities attendant to the accident can be addressed; and it

recognizes the special needs of the government, apart from law enforcement

purposes, to determine the level of alcohol or of drug metabolites in the blood

of a driver, including a professional driver as in this case,7 for purposes of

understanding the scope of alcohol- and drug-related fatalities. See 29-A M.R.S.

§ 2522(1), (3); see also State v. Cormier, 2007 ME 112, ¶¶ 17-37, 928 A.2d 753.

        [¶44] In the present case, the legislatively contemplated exigencies

abound, and the facts vividly demonstrate how the challenged statute can be

applied constitutionally. When the first responders came upon the scene of the

horrific, five-vehicle crash, one person was in a car that was fully engulfed in

flames; another person in a severely damaged vehicle appeared to be dead; and

Weddle was pinned, upside down, in the cab of the truck he had been driving.

Responding personnel included numerous law enforcement officers, many

firefighters and EMTs, three ambulances, and two LifeFlight helicopters.




   7  The Court acknowledges that the government’s interest in misconduct by a professional driver
is similar to its interest with respect with a professional railroad operator, as in Skinner v. Railway
Labor Executives’ Association, 489 U.S. 602, 633-34 (1989). Court’s Opinion ¶ 17. Thus, whether or
not a nonprofessional driver in the same situation would be subject to search, the Court should
conclude that the statute is constitutional as applied in this case. See United States v. Salerno, 481 U.S.
739, 745 (1987) (stating that that a statute is facially unconstitutional only if “no set of circumstances
exists under which the Act would be valid”).
28

         [¶45] Given these serious circumstances, in which there was probable

cause to believe that death had occurred or would occur as a result of a crash

in which the driver was involved, the officer conducted a reasonable search,

authorized by statute, when the officer obtained a blood sample without first

investigating for probable cause of intoxication or impairment. U.S. Const.

amend. IV; Me. Const. art. I, § 5; see 29-A M.R.S. § 2522(1). In authorizing this

blood draw, the statute enables officers to prioritize their tasks based on the

urgent needs at the scene. Most importantly, when law enforcement officers

arrive at the scene of such an accident, they must cooperate with other first

responders to tend to injured and dying individuals, remove them from

damaged vehicles, and secure treatment for the injured. Concurrently, law

enforcement officers must secure the scene while responders extinguish any

fires and contain any hazardous material spills, and must protect the safety of

those involved in the accident and the public on the road. Then, the officers

must see to the removal of damaged vehicles from the scene and the reopening

of the road for travel. Only after those urgent tasks are completed can law

enforcement focus on investigating to identify causes and assess responsibility

for the accident.8


     It is also it is important for the authorities to identify causes and assess responsibility for the
     8

accident to determine if flaws in the design, construction or maintenance of the road or the involved
                                                                                             29

       [¶46] Neither the United States Constitution nor the Maine Constitution

requires otherwise. Our constitutions do not require officers to risk forfeiting

the capacity to determine criminal responsibility if they tend to the injured and

act to protect public safety.              Taking Weddle’s blood sample, in the

life-threatening circumstances addressed by 29-A M.R.S. § 2522, when

probable cause that existed and was known to another first responder before

the blood draw but was not known to law enforcement until after the blood

draw, did not constitute an unreasonable search pursuant to the Fourth

Amendment.

       [¶47] The less invasive, but more time-consuming, chemical breath test

is not feasible to administer at the scene of an accident at which there is

probable cause to believe that individuals may be dead or dying, and that test

would not detect drug metabolites.9 Laws calling for blood draws in the

uncommon event of a crash resulting in death or serious injury contemplate

that a “a blood test, unlike a breath test, may be administered to a person who

is unconscious (perhaps as a result of a crash) or who is unable to do what is



vehicles may have contributed to the accident and use knowledge gained from the accident to
improve safety education about ways to avoid such tragedies.
  9   Nor are the machines used to test blood-alcohol content from deep lung breath likely to be
available either at the scene of the crash or at the hospital.
30

needed to take a breath test due to profound intoxication or injuries.”10

Birchfield v. North Dakota, --- U.S. ---, 136 S. Ct. 2160, 2184-85 (2016); see also

Mitchell v. Wisconsin, --- U.S. ---, 139 S. Ct. 2525, 2531 (2019) (plurality opinion)

(“When police have probable cause to believe a person has committed a

drunk-driving offense and the driver’s unconsciousness or stupor requires him

to be taken to the hospital or similar facility before police have a reasonable

opportunity to administer a standard evidentiary breath test, they may almost

always order a warrantless blood test to measure the driver’s BAC without

offending the Fourth Amendment.”).

          [¶48]   Furthermore, in the event of a fatal crash, police may not

immediately be able to distinguish between intoxication and injury, especially

if the driver was using drugs that do not emit any odor. Given the extenuating

circumstances presented by a crash believed to have caused fatalities, there are

more pressing needs than seeking evidence of drug or alcohol consumption,

and if a person requires critical medical attention as did Weddle, a blood draw

is almost always necessary—independent of any criminal investigation—for




     Unconscious drivers and the families of deceased drivers may also lament that blood was not
     10

drawn immediately to establish driver sobriety. We should not presume that all drivers would refuse
consent if they were living, conscious, and capable of responding to officers’ questions.
                                                                                31

purposes of treatment, such that the intrusion into the body is inevitable. See

Mitchell, 139 S. Ct. at 2538-39.

      [¶49] In Maine, the Legislature has acknowledged the many realities that

courts must consider in determining whether a blood draw is reasonable for

purposes of the Fourth Amendment—that “[d]riving in Maine is not a right but

a privilege,” Carrier v. Sec’y of State, 2012 ME 142, ¶ 16, 60 A.3d 1241; that

drivers’ expectations of privacy when exercising the privilege of driving on

Maine roads are limited if a fatal, or likely fatal, crash has occurred; that fatal

crashes inherently present exigent circumstances in which law enforcement

officers must be allowed to prioritize the most pressing life and safety needs;

that officers should not, in prioritizing those needs, be forced to prioritize

searching for and collecting evidence of intoxication over assisting individuals

who are injured and possibly dying; and that obtaining driver sobriety or

intoxication information in fatal accidents helps the government understand

the extent to which alcohol-impaired driving causes deaths on Maine’s roads

for purposes of setting policies and gauging their effectiveness. See Cormier,

2007 ME 112, ¶¶ 19-23, 36, 928 A.2d 753.

      [¶50] In responding to these realities, the Legislature did not overlook

the important, constitutionally recognized privacy interest of the driver whose
32

blood is drawn. See Missouri v. McNeely, 569 U.S. 141, 159 (2013). As noted

previously, the results of blood testing are inadmissible at trial unless—

independent of the test results themselves—there is evidence establishing

probable cause to believe that the driver was operating under the influence. See

29-A M.R.S. § 2522(3). This feature of the statute protects drivers from the

consequences of the search if, once the government has completed its

investigation after attending to the emergency, it cannot establish independent

probable cause in support of the search.

          [¶51] Although my colleagues contend that the Supreme Court’s decision

in Missouri v. McNeely invalidates section 2522, the Court did not in McNeely

consider a circumstance in which blood was drawn at the scene of a crash at

which there was probable cause to believe a death had occurred or would

occur.11 569 U.S. at 145-46; cf. Schmerber v. California, 384 U.S. 757, 758-59,

771-72 (1966) (holding that the Fourth Amendment had not been violated

when a driver’s blood was drawn at a hospital after a traffic accident).

          [¶52] Section 2522 does not create the type of overgeneralized or

wide-sweeping process that the Supreme Court has rejected for ordinary traffic


     11Nor did any of the cases considered in Birchfield involve law enforcement response to an
accident at which there was probable cause to believe a fatality had occurred or would occur. See
Birchfield v. North Dakota, 136 S. Ct. 2160, 2170-2172 (2016).
                                                                                33

stops. See McNeely, 569 U.S. at 153-56. It is instead a procedure that law

enforcement officers will use in narrowly limited circumstances that present a

dire emergency. As Justice Kennedy’s concurring opinion makes clear, the

Court did not, in McNeely, invalidate statutes that “adopt rules, procedures, and

protocols that meet the reasonableness requirements of the Fourth

Amendment and give helpful guidance to law enforcement officials.” Id. at 166

(Kennedy, J., concurring in part). For these reasons, I would not overrule

Cormier, which addresses a life-and-death situation that is altogether different

from the traffic-stop situations addressed in McNeely and Birchfield.

      [¶53] I would conclude that, in the circumstances of the serious accidents

contemplated by Maine’s statute, the Legislature has acted reasonably in

providing law enforcement officers—and the public—with clear rules about

what testing may be expected and when. In this narrowly defined emergency

situation, asking the officers to decide priorities on a case-by-case basis is

dangerous and ill-advised. McNeely requires an officer to obtain a warrant if it

can be obtained “without significantly undermining the efficacy of the search.”

569 U.S. at 152. At the scene of a deadly crash, asking officers to stop and assess

the need for further investigation or a warrant while people may be dying is

both short-sighted and unreasonable.
34

      [¶54] I agree with the motion court that 29-A M.R.S. § 2522 is not

unconstitutional, either facially or as applied, because in the context of the fatal

accident, the drawing of Weddle’s blood did not constitute an unreasonable

search pursuant to the Fourth Amendment. The Court’s reasoning declaring

section 2522 unconstitutional simply does not meet the rigorous standard we

articulated in Chamberlain that for “declarations of constitutional invalidity, a

party mounting a facial challenge must demonstrate that ‘no set of

circumstances exists under which the [statute] would be valid.’” 2015 ME 76,

¶ 10, 118 A.3d 229 (quoting Salerno, 481 U.S. at 745).

      [¶55] I therefore concur in the result of the Court’s opinion but not in the

Court’s analysis of the statute’s constitutionality.



Jeremy Pratt, Esq. (orally), and Ellen Simmons, Esq., Camden, for appellant
Randall J. Weddle

Jonathan Liberman, District Attorney, and Jeffrey E. Baroody, Dep. Dist. Atty.
(orally), Prosecutorial District VI, Rockland, for appellee State of Maine

Aaron M. Frey, Attorney General, and Jeffrey E. Baroody, Asst. Atty. Gen.
(transfer during pendency of appeal), Office of the Attorney General, Augusta,
for appellee State of Maine

Lawrence C. Winger, Esq., Portland, for amicus curiae Lawrence C. Winger
                                                                            35

Emma E. Bond, Esq., and Zachary L. Heiden, Esq., American Civil Liberties Union
of Maine Foundation, Portland, for amicus curiae American Civil Liberties
Union of Maine Foundation

Jamesa J. Drake, Esq., Drake Law, LLC, Auburn, for amicus curiae Maine
Association of Criminal Defense Lawyers


Knox County Unified Criminal Docket docket number CR-2016-474
FOR CLERK REFERENCE ONLY